       Case 1:19-cv-00715-LO-IDD Document 57 Filed 07/26/19 Page 1 of 1 PageID# 922


                                  UNITED STATES DISTRICT COURT
                                      EASTERN DISTRICT OF VIRGINIA


JUUL LABS, INC,
                                            Plaintiff(s),
                       v.
                                                              MOTION HEARING
YASER AHMED, et al.                                           Case No. 1:19CV715
                                            Defendant(s)
                                            .


HONORABLE LIAM O’GRADY presiding                                     Court Reporter: N. Linnell
Deputy Clerk: Amanda                                                 Hearing Began: 10:07 a.m.
Proceeding Held: July 26, 2019                                       Hearing Ended: 10:09 a.m.


Appearances:

       Plaintiff(s):        Monica Talley, Rick Stern

       Defendant(s):


[44] Plaintiff’s Motion for Preliminary Injunction

   -     Mr. Stern addresses the Court.
   -     Court grants the motion.
   -     Order to follow.
